Judgment, Supreme Court, New York County (Shirley Levittan, J., at plea and sentence; Michael Dontzin, J., at suppression hearing), rendered on November 13, 1989, convicting defendant of attempted sodomy in the second degree and sentencing defendant to an indeterminate term of from one to three years imprisonment, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
We have also considered the arguments raised by defendant in his pro se supplemental brief and find them to be both unpreserved and without merit.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that court and by submitting such application to the Clerk of the court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter by made to any other Judge or Justice. Concur—Sullivan, J. P., Ellerin, Wallach, Ross and Smith, JJ.